Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 05/02/2022.  
Applicant has amended the drawings and the specification in order to overcome the objection to the drawings and the specification.  The amendments have been accepted and entered and the objections has been withdrawn by the examiner.
The applicant has canceled claims 1-10 and added new claims 11-28 previously and added new claim 29 with the amendment filed on 05/02/2022.
The applicant has amended claims 11, 12, 14, 16, 17, 20, 21, 24, 25, and 28 are amended;
Claims 11-29 are pending and have been examined.
Allowable Subject Matter
Claims 11-29 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a power input circuit that has a voltage generation function of generating a voltage of the primary-side winding corresponding to an estimated value of a preset excitation level by controlling the ON/OFF of the switching function based on an output condition change command signal externally input to the insulated power supply circuit, the output condition change command signal being externally generated as a command to change the output voltage in accordance with a load condition of a load to be connected to each of the plurality of power output circuits, wherein the output condition change command signal is generated independently of a feedback circuit configured to stabilize the output voltage in each of the secondary-side windings”.
In re to claim 29, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the power input circuit has a voltage generation function of generating a voltage of the primary-side winding corresponding to an estimated value of a preset excitation level by controlling the ON/OFF of the switching function based on an output condition change command signal, which is generated as a command to change the output voltage in accordance with a load condition of a load to be connected to each of the plurality of power output circuits, and the power input circuit is configured to change an excitation level of the primary-side winding based on the voltage of the primary-side winding obtained with use of the voltage generation function”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 12-28, claims 12-28 depend from claim 11, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art listed on the form 892 Inou et al. (US 4,862,339 A) teaches a DC/DC
converter cited relate to over voltage and/or under voltage protection circuits. However, Inou et al. fails to disclose a power input circuit that has a voltage generation function of generating a voltage of the primary-side winding corresponding to an estimated value of a preset excitation level by controlling the ON/OFF of the switching function based on an output condition change command signal externally input to the insulated power supply circuit, the output condition change command signal being externally generated as a command to change the output voltage in accordance with a load condition of a load to be connected to each of the plurality of power output circuits, wherein the output condition change command signal is generated independently of a feedback circuit configured to stabilize the output voltage in each of the secondary-side windings, as recited in amended Claim 11.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839